Name: 80/365/EEC: Council Decision of 26 March 1980 under the Treaties, concerning the fishery activities in waters under the sovereignty or jurisdication of Member States, taken on a temporary basis pending the adoption of permanent Community measures
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-28

 Avis juridique important|31980D036580/365/EEC: Council Decision of 26 March 1980 under the Treaties, concerning the fishery activities in waters under the sovereignty or jurisdication of Member States, taken on a temporary basis pending the adoption of permanent Community measures Official Journal L 084 , 28/03/1980 P. 0041++++COUNCIL DECISION OF 26 MARCH 1980 UNDER THE TREATIES , CONCERNING FISHERY ACTIVITIES IN WATERS UNDER THE SOVEREIGNTY OR JURISDICTION OF MEMBER STATES , TAKEN ON A TEMPORARY BASIS PENDING THE ADOPTION OF PERMANENT COMMUNITY MEASURES ( 80/365/EEC ) THE COUNCIL INTENDS TO REACH AN AGREEMENT AS EARLY AS POSSIBLE IN 1980 ON FURTHER COMMUNITY MEASURES FOR THE CONSERVATION AND MANAGEMENT OF FISHERY RESOURCES AND RELATED MATTERS . PENDING ITS DECISION IN THE MATTER AND IN VIEW BOTH OF ARTICLE 102 OF THE ACT OF ACCESSION AND OF THE NEED TO PROTECT THE BIOLOGICAL RESOURCES AND TO MAINTAIN SUITABLE RELATIONS WITH THIRD COUNTRIES IN FISHERIES MATTERS , THE COUNCIL HAS DECIDED ON THE FOLLOWING INTERIM MEASURES WHICH WILL APPLY FROM 1 APRIL 1980 UNTIL THE COUNCIL HAS REACHED A DEFINITIVE AGREEMENT OR UNTIL 30 JUNE 1980 , WHICHEVER IS THE EARLIER : 1 . MEMBER STATES SHALL CONDUCT THEIR FISHING ACTIVITIES IN SUCH A WAY AS TO TAKE INTO ACCOUNT THE TOTAL ALLOWABLE CATCHES ( TACS ) AND THE PART OF THE TACS MADE AVAILABLE TO THIRD COUNTRIES UNDER AGREEMENTS OR ARRANGEMENTS MADE WITH THEM , AS GIVEN IN REGULATION ( EEC ) NO 753/80 ( 1 ) , AND SHALL INFORM THE COMMISSION IN ACCORDANCE WITH REGULATION ( EEC ) NO 754/80 ( 2 ) . THE CATCHES TAKEN IN THE INTERIM PERIOD WILL BE OFFSET AGAINST THE ALLOCATIONS EVENTUALLY DECIDED UPON BY THE COUNCIL FOR 1980 . 2 . AS REGARDS TECHNICAL MEASURES FOR THE CONSERVATION AND SURVEILLANCE OF FISHERY RESOURCES , MEMBER STATES SHALL APPLY THE SAME MEASURES AS THEY APPLIED ON 3 NOVEMBER 1976 , AND OTHER MEASURES TAKEN IN ACCORDANCE WITH THE PROCEDURES AND CRITERIA OF ANNEX VI TO THE COUNCIL RESOLUTION OF 3 NOVEMBER 1976 . DONE AT BRUSSELS , 26 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) SEE PAGE 33 OF THIS OFFICIAL JOURNAL . ( 2 ) SEE PAGE 36 OF THIS OFFICIAL JOURNAL .